              Case 7:19-cv-00038-DC Document 1 Filed 02/08/19 Page 1 of 8



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                      MIDLAND DIVISION

JOSHUA HOLLIS, AND ALL OTHERS
SIMILARLY SITUATED UNDER 29 USC
216(B),

          Plaintiff,
                                                          Civil Action No. 7:19-cv-38
                       v.

LOG ANALYSIS SOLUTIONS, LLC, and
NICHOLAS J. MASCHAS, Individually

Defendants.


              PLAINTIFF’S ORIGINAL COLLECTIVE ACTION COMPLAINT

        Plaintiff Joshua Hollis, individually and on behalf of all others similarly situated, files this

 Original Complaint against the above-named Defendants and in support states the following:

                                         I.      SUMMARY

        This is a collective action brought pursuant to the Fair Labor Standards Act (“FLSA”), 29

 U.S.C. §§ 201, et seq.        Plaintiff and Defendants’ other Equipment Operators worked for

 Defendants performing technical and manual labor and regularly worked well in excess of 40 hours

 per workweek. Instead of paying overtime as required by the FLSA, Defendants paid these

 frontline oilfield workers primarily on a salaried basis and improperly treated them as “exempt”

 from the FLSA.

                                          II.     PARTIES

        1.       Plaintiff Joshua Hollis is an individual who was employed by Defendants and

 resides in this District. His consent to participate is attached to this Complaint as an Exhibit.

        2.       The “Class Members” are Defendants’ current and former “Equipment Operators”

 who were paid primarily on a salaried basis and who, regardless of precise title used for their


 PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page |1
                Case 7:19-cv-00038-DC Document 1 Filed 02/08/19 Page 2 of 8



position, performed similar duties and worked within the three years preceding this Complaint’s

filing.

          3.       Defendant Log Analysis Solutions, LLC (hereinafter, “LAS”), may be served

through its registered agent Nicholas J. Maschas at 308 N Colorado St Ste 200

Midland, TX 79701 USA.

          4.       Defendant Nicholas J. Maschas (“Maschas”) is an individual who may be served at

308 N Colorado St, Ste 200, Midland, TX 79701 or wherever he may be found.

                                III.     JURISDICTION AND VENUE

          5.       This Court has jurisdiction over the claim pursuant to the district court’s federal

question jurisdiction as set forth in 28 U.S.C. § 1331. Specifically, this case is brought pursuant

to the FLSA, 29 U.S.C. § 201 et seq., as amended.

          6.       Venue is proper in this District because one or more of the Parties reside in this

District and the events forming the basis of this lawsuit occurred in this District.

                                       IV.   COVERAGE FACTS

          7.       At all material times, Defendants have acted, directly or indirectly, in the interest

of an employer or joint employer with respect to Plaintiff and the Class Members.

          8.       At all times hereinafter mentioned, Defendants have been an employer or joint

employer within the meaning of the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

          9.       At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

          10.      At all times hereinafter mentioned, Defendants have been an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of

the FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has had employees engaged in commerce

or in the production of goods for commerce, or employees handling, selling, or otherwise working


PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page |2
             Case 7:19-cv-00038-DC Document 1 Filed 02/08/19 Page 3 of 8



on goods or materials that have been moved in or produced for commerce by any person and in

that said enterprise has had and has an annual gross volume of sales made or business done of not

less than $500,000.00. Defendants’ employees worked on oil and gas drilling rigs.

       11.      Two or more of Defendants’ employees, including Plaintiff, engage in commerce

by using equipment that has traveled in interstate commerce. By way of example and not by

limitation, Plaintiff and Defendants’ employees used/use:

               a.      computers and telecommunications equipment that has been manufactured

       and shipped across state lines;

               b.      office equipment, such as copiers, that has been manufactured and shipped

       across state lines;

               c.      the interstate telephone systems, landline and cellular, to recruit and employ

       employees;

               d.      the United States postal system to send mail across state lines; and

               e.       the interstate banking systems to pay Defendants’ employees.


       12.      At all times hereinafter mentioned, Plaintiff and Class Members were individual

employees who were engaged in commerce or in the production of goods for commerce as required

by 29 U.S.C. §§ 206-207.

                              V.      FACTUAL ALLEGATIONS

       13.      Defendant LAS does more than $500,000.00 per year in business.

       14.      During the period covered by this lawsuit, Defendant Maschas has been an owner

or officer of LAS. He has been responsible for running the day-to-day activities of the company.

He made decisions about how the company should operate, market itself, acquire work, pay its

employees and vendors, and treat its employees, including Plaintiff. In this capacity and through




PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page |3
             Case 7:19-cv-00038-DC Document 1 Filed 02/08/19 Page 4 of 8



the act of founding LAS, Maschas was responsible for designing and/or approving, implementing,

and enforcing the pay plans for Plaintiff and the Class Members which violate the FLSA.

       15.      Maschas had authority to set corporate policy, participate in decisions regarding the

payment of employees as well as participate in decisions regarding whether or not to pay Plaintiff

overtime. In addition, Maschas had operational control of significant aspects of LAS’ day-to-day

functions and independently exercised control over the work situation. Maschas had direct

involvement in the day-to-day operation of LAS and had direct responsibility for the supervision

of the employees. Maschas set work schedules and made work assignments.

       16.      Maschas: (1) possessed the power to hire and fire the employees and did so; (2)

supervised and controlled employee work schedules or conditions of employment; (3) determined

the rate and method of payment; and (4) maintained employment records.

       17.      Maschas acted, directly or indirectly, in the interests of an employer in relation to

Plaintiff and the Class Members.

       18.      Plaintiff worked for Defendants within the statutory period, during the three years

prior to the filing of this lawsuit, and until approximately December 2018.

       19.      Plaintiff was employed by Defendants, including specifically as an equipment

operator.

       20.      At all relevant times and regardless of precise title used for his position or work,

Plaintiff’s duties consisted of blue-collar work involving the preparation of equipment, completing

daily checklists, and performing other manual/technical labor necessary to service Defendants’

oilfield operations in Texas. Plaintiff did not have managerial responsibilities, supervise two or

more employees, possess the power to hire/fire, or exercise independent discretion or judgment in

regard to matters of significance.




PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page |4
              Case 7:19-cv-00038-DC Document 1 Filed 02/08/19 Page 5 of 8



        21.      During his entire employment and during weeks covered by this lawsuit, Plaintiff

regularly worked over 40 hours per workweek. In fact, Plaintiff worked as many as 80 hours (or

more) in weeks covered by this lawsuit. Defendants knew that Plaintiff regularly worked in excess

of 40 hours per week during weeks covered by this lawsuit. In fact, Defendants allowed and

directed him to do so.

        22.      Defendants primarily paid Plaintiff a salary plus day rate for this work and generally

treated him as exempt from the FLSA.

        23.      Plaintiff is entitled to receive overtime pay for all hours worked in excess of 40

hours per workweek. Defendants were aware of the FLSA’s overtime requirements and, in fact,

paid Plaintiff some overtime, but refused to pay Plaintiff all overtime owed for all weekly hours

worked in excess of 40. Defendants knowingly, willfully or with reckless disregard carried out

their illegal practice of failing to pay Plaintiff overtime.

                         VI.   COLLECTIVE ACTION ALLEGATIONS

        24.      Plaintiff and the Class Members performed the same or similar non-exempt job

duties as one another. Specifically, they performed physical, manual or technical tasks necessary

to provide Defendants’ oilfield services to Defendants’ clients. Further, Plaintiff and Class

Members were subjected to the same pay provisions in that they were paid under the same pay

plan and were not paid at time-and-one-half of their regular rates of pay for all hours worked in

excess of 40 hours in a workweek. Specifically, Defendants failed to pay Plaintiff and Class

Members at the rates required by the FLSA because Defendants paid these individuals primarily

under a salaried basis or treated them as “exempt” and failed to provide overtime pay for overtime

hours worked. Accordingly, the Class Members were victimized by Defendants’ unlawful pattern

and practices and are similarly situated to Plaintiff in terms of job duties and pay.




PLAINTIFF’S ORIGINAL COMPLAINT                                                          Page |5
             Case 7:19-cv-00038-DC Document 1 Filed 02/08/19 Page 6 of 8



       25.      Defendants’ failure to pay overtime compensation at the rates required by the FLSA

results from generally applicable policies or practices and do not depend on the personal

circumstances of the Class Members. Thus, Plaintiff’s experience is typical of the experience of

the Class Members. All Class Members, regardless of their precise job requirements or rates of

pay, are entitled to overtime compensation at a rate of one-and-one-half their regular rate for hours

worked in excess of 40 per week. Although the issue of damages may be individual in character,

there is no detraction from the common nucleus of liability facts. The questions of law and fact

are common to Plaintiff and the Class Members.

       26.      Defendants knowingly, willfully, or with reckless disregard carried out their illegal

pattern or practice of failing to pay overtime and minimum compensation with respect to Plaintiff

and the Class Members.

                VII. CAUSE OF ACTION: FAILURE TO PAY WAGES IN
                ACCORDANCE WITH THE FAIR LABOR STANDARS ACT

       27.      During the relevant time period, Defendants violated and continue to violate the

provisions of sections 6 and 7 of the FLSA, 29 U.S.C §§ 206-7, and 215(a)(2), by employing

employees in an enterprise engaged in commerce or in the production of goods for commerce

within the meaning of the FLSA for weeks longer than 40 hours without compensating for work

in excess of 40 hours per week at rates no less than one-and-a-half times their regular rates of pay.

Defendants have acted willfully in failing to pay Plaintiff and the Class Members in accordance

with the law.

                                    VIII. RELIEF SOUGHT

       28.      WHEREFORE, cause having been shown, Plaintiff prays for judgment against

Defendants jointly and severally as follows:

       a.       For an Order pursuant to Section 16(b) of the FLSA finding Defendants liable for

unpaid back wages due to Plaintiff (and those who may join in the suit) and for liquidated damages

PLAINTIFF’S ORIGINAL COMPLAINT                                                       Page |6
               Case 7:19-cv-00038-DC Document 1 Filed 02/08/19 Page 7 of 8



equal in amount to the unpaid compensation found due to Plaintiff (and those who may join the

suit); and

        b.        For an Order awarding Plaintiff (and those who may join in the suit) the costs of

this action;

        c.        For an Order awarding Plaintiff (and those who may join in the suit) attorneys’ fees;

        d.        For an Order awarding Plaintiff (and those who may join in the suit) pre-judgment

and post-judgment interest at the highest rates allowed by law; and

        e.        For an Order granting such other and further relief as may be necessary and

appropriate.



 Respectfully submitted                                By:      /s/ Jay Forester
                                                             J. FORESTER
                                                             Texas Bar No. 24087532

                                                     CO-ATTORNEY IN CHARGE

                                                     FORESTER HAYNIE PLLC
                                                     1701 N. Market Street, Suite 210
                                                     Dallas, Texas 75202
                                                     (214) 210-2100 phone
                                                     (214) 346-5909 fax
                                                     jay@foresterhaynie.com

                                                       By:    /s/ Chris R. Miltenberger
                                                             Chris R. Miltenberger
                                                             Texas Bar Number: 14171200

                                                       CO-ATTORNEY IN CHARGE

                                                       The Law Office of Chris R.
                                                       Miltenberger, PLLC
                                                       1360 N. White Chapel, Suite 200
                                                       Southlake, Texas 76092-4322
                                                       817-416-5060 (office)
                                                       817-416-5062 (fax)
                                                       chris@crmlawpractice.com


PLAINTIFF’S ORIGINAL COMPLAINT                                                         Page |7
          Case 7:19-cv-00038-DC Document 1 Filed 02/08/19 Page 8 of 8




                                                  Attorneys for Plaintiff



                               CERTIFICATE OF SERVICE

       This is the Original Complaint. Service of this Complaint will be made on Defendants with

summons to be issued by the clerk according to the Federal Rules of Civil Procedure.



                                                  By:      /s/ Jay Forester
                                                        J. FORESTER




PLAINTIFF’S ORIGINAL COMPLAINT                                                   Page |8
